Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-02398-GPG

 SAL CELAURO JR.,

                Plaintiff,

 v.

 FEDERAL EXPRESS GROUND,
 ROBBY BAIER,
 PAUL BURGELON, and
 RYAN PELKY,

                Defendants.



      DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM


                                       INTRODUCTION

       Defendant FedEx Ground is an essential business whose continued operations during the

COVID-19 pandemic allowed individuals in Colorado and throughout the country to shelter

safely at home and obtain the goods needed to sustain their lives, including medical supplies and

life-saving medicines. To ensure the safe and lawful operation of its package sorting facilities

during the COVID-19 crisis, FedEx Ground complied with applicable local, state and federal

guidance. This includes the Governor of Colorado’s Executive Order dated April 17, 2020,

which required that workers that “interact in close proximity with other employees or with the
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 2 of 16




public . . . [w]ear medical or non-medical cloth face coverings that cover the nose and mouth

while working, except where doing so would inhibit the individual’s health.” 1

          Pro se Plaintiff Sal Celauro, Jr. is a former package handler at FedEx Ground’s

Henderson, Colorado package handling facility. Plaintiff alleges that, in late April or early May

2020, FedEx Ground and Defendants Baier, Burgeson and Pelkey 2 “violated [his] Right to make

[his] own medical decisions by requiring [him] to wear a mask” during the COVID-19

pandemic. (Am. Compl. [ECF No. 8] 4.)

          According to the Amended Complaint, Plaintiff refused to wear a mask at work. (Am.

Compl. 4.) Plaintiff asserts that masks are not effective, masks can make people sick, the

COVID-19 pandemic is “A Global False Alarm,” the Governor of Colorado has no authority to

issue executive orders to mandate mask wearing, the pandemic is a “sham,” and “[t]his is all a

fraud.” (Am. Compl. 4, 7–8.) He also makes a contradictory and inconsistent allegation that his

decision to not wear a mask is because of an unnamed disability. (Am. Compl. 8.) After his

supervisors attempted to address Colorado’s mask-wearing policy, Plaintiff resigned rather than

wear a mask. (Am. Compl. 7–9.)

          Plaintiff ultimately argues in his Amended Complaint that Colorado has no authority to

institute a mask policy under the Colorado Constitution or statutory law. (Am. Compl. 11–14.)

He requests that FedEx Ground pay each worker $1,000, Defendant Baier pay him $5 million,


          1
         Exec. Order No. D 2020 039, Ordering Workers in Critical Businesses and Critical
Government Functions to Wear Non-Medical Face Coverings 2 (Apr. 17, 2020), https://www.
colorado.gov/governor/sites/default/files/inline-files/D%202020%20039%20Masks.pdf
[hereinafter Exec. Order No. D 2020 039].
          2
              The individual Defendants’ correct names are Robby Baier, Paul Burgeson and Ryan
Pelkey.


                                                  1
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 3 of 16




and Defendants Burgeson and Pelkey each pay him $2.5 million. (Am. Compl. 5.) In addition,

Plaintiff suggests that “because the masks can cause death” he might charge Defendants with

attempted murder if “Defendants do not want to correct their stance on this whole situation about

wearing a mask.” (Am. Compl. 13.)

       This Court issued an Order to Show Cause on December 9, 2020. (ECF No. 18.)

Defendants file this motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim, but the Court does not need to address this motion if the Court dismisses the

Amended Complaint based on the Order to Show Cause.

                                          ARGUMENT

       Plaintiff’s challenge to the Governor of Colorado’s mask policy under 28 U.S.C. § 1343

fails for multiple reasons: Plaintiff lacks standing against Defendants, Plaintiff sues under a

jurisdictional statute that does not provide an independent cause of action, and the mask policy is

constitutional. Plaintiff also makes two references to the Americans with Disabilities Act (ADA)

that are inconsistent with the overwhelming substance of the Amended Complaint, but those

references do not properly assert an ADA claim. Regardless, any ADA claim was not

administratively exhausted and fails for additional reasons.

I.     LEGAL STANDARD

       Although courts construe pro se complaints liberally, courts “should not be an advocate

for a pro se litigant.” Futch v. Campbell, No. 20-CV-00724-RM-GPG, 2020 WL 5899849, at *1

(D. Colo. June 1, 2020), report and recommendation adopted, 2020 WL 5893413 (D. Colo. Oct.

5, 2020). The Court may dismiss a pro se litigant’s complaint for failure to state a claim upon




                                                  2
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 4 of 16




which relief can be granted or because the complaint lacks a cognizable legal theory. Golan v.

Ashcroft, 310 F. Supp. 2d 1215, 1217, 1220 (D. Colo. 2004).

        To withstand a Rule 12(b)(6) motion to dismiss, a complaint must contain enough

allegations of fact, which, taken as true, “state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Khalik v. United Air Lines, 671 F.3d 1188,

1190 (10th Cir. 2012). Courts ignore legal conclusions or “formulaic recitations of the elements

of a cause of action” and then evaluate whether the remaining factual allegations plausibly

suggest that the defendant is liable. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); see also

Twombly, 550 U.S. at 555; Khalik, 671 F.3d at 1190–91. “Thus, the mere metaphysical

possibility that some plaintiff could prove some set of facts in support of the pleaded claims is

insufficient; the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C.

v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

II.     PLAINTIFF’S 28 U.S.C. § 1343 ACTION FAILS

        A.      Plaintiff Lacks Standing to Sue Defendants Regarding the Governor of
                Colorado’s Mask Policy

        Plaintiff’s Amended Complaint states that the “specific federal statute . . . at issue in this

case” is “28 U.S.C. § 1343.” (Am. Compl. 3.) However, Plaintiff lacks standing to sue

Defendants—a private business and private individuals—about a state-ordered mask policy.

        Standing doctrine identifies which disputes “are appropriately resolved through the

judicial process,” and includes prudential considerations that are “part of judicial

self-government” and “an essential and unchanging part of the case-or-controversy requirement

of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). Plaintiff bears the burden of


                                                    3
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 5 of 16




establishing the three elements required for the “irreducible constitutional minimum of

standing.” Id. at 560–61.

       First, the plaintiff must have suffered an “injury in fact”—an invasion of a legally
       protected interest which is (a) concrete and particularized and (b) “actual or
       imminent, not ‘conjectural’ or ‘hypothetical[.]’” Second, there must be a causal
       connection between the injury and the conduct complained of—the injury has to
       be “fairly . . . trace[able] to the challenged action of the defendant, and not
       . . . th[e] result [of] the independent action of some third party not before the
       court.” Third, it must be “likely,” as opposed to merely “speculative,” that the
       injury will be “redressed by a favorable decision.”

Lujan, 504 U.S. at 560–61 (citations and footnote omitted). If Plaintiff cannot demonstrate

standing, the Court lacks subject matter jurisdiction over Plaintiff’s claims. See Whitmore v.

Arkansas, 495 U.S. 149, 154–56 (1990).

       Assuming arguendo that Plaintiff alleges an “injury in fact” for standing purposes,

Plaintiff fails to establish the second two elements. He does not present a “causal connection” or

establish that any court order against Defendants would redress his concerns.

               1.     The Amended Complaint Does Not Plead the Required Casual Connection
                      to Confer Standing.

       Plaintiff fails to establish a “causal connection” because the Governor of Colorado—not

Defendants—implemented the statewide mask-wearing policy of which Plaintiff complains.

There is “no standing when a plaintiff’s alleged injury was caused by the decision of a

third-party.” Nat’l Council for Adoption v. Jewell, 156 F. Supp. 3d 727, 734 (E.D. Va. 2015)

(citing Marshall v. Meadows, 105 F.3d 904, 906 (4th Cir. 1997)). For instance, in National

Council for Adoption v. Jewell, nonprofit adoption organizations lacked standing to challenge the

U.S. Department of Interior’s updated guidelines interpreting the Indian Child Welfare Act

(ICWA) because state-court decisions (not the Interior Department’s advisory guidelines) would



                                                 4
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 6 of 16




actually govern the ICWA’s application. Id. at 736. In this case, Defendants are required to abide

by the mask policy set forth by the Governor of Colorado under Executive Order D 2020 039.

The Governor of Colorado’s independent decision—not Defendants’—caused any alleged injury

to Plaintiff.

                2.     Redressability—and Therefore Standing—is Lacking in the Amended
                       Complaint.

        Plaintiff also fails to establish the redressability requirement because any order against

Defendants would not change whether Executive Order D 2020 039 is in effect. If Plaintiff seeks

to invalidate Colorado’s mask policy, he must sue the State of Colorado. “When redress[a]bility

depends on a third party and there is no evidence suggesting a likelihood that the third party will

take the action necessary to afford the plaintiff relief, the plaintiff lacks standing.” US

Magnesium, LLC v. U.S. E.P.A., 690 F.3d 1157, 1166 (10th Cir. 2012). One case, for instance,

held that a plaintiff lacked standing to sue the Interior Department because changing the Interior

Department’s decision would not redress the plaintiff’s injury “unless and until” California made

an independent decision. See US Ecology, Inc. v. U.S. Dep’t of the Interior, 231 F.3d 20, 21, 24–

26 (D.C. Cir. 2000). Because an order against Defendants here would not change Colorado’s

mask policy, Plaintiff lacks standing.

        B.      28 U.S.C § 1343 Is a Jurisdictional Statute That Does Not Provide Plaintiff
                With an Independent Cause of Action

        As a threshold matter, Plaintiff cannot pursue a claim under 28 U.S.C. § 1343, a

jurisdictional statute. Plaintiff references no other law or cause of action. “Where jurisdiction has

been invoked under 28 U.S.C. § 1343 alone, the failure to state a cause of action upon which

relief can be granted, i.e. failure to base the action on one of the Civil Rights Acts, requires a



                                                   5
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 7 of 16




dismissal for lack of jurisdiction.” Becker v. Evans, 478 F. Supp. 729, 731 (M.D. Pa. 1979); see

Blaze v. Moon, 315 F. Supp. 495, 496 (S.D. Tex. 1970) (“The jurisdictional grant of § 1343 does

not stand alone; it creates jurisdiction only if the action is otherwise authorized by law.”), aff’d,

440 F.2d 1348 (5th Cir. 1971).

        C.      Plaintiff Fails to State a Plausible Civil Rights Action

        Even if the Court permits Plaintiff to pursue a civil rights claim under another statute,

Plaintiff’s claim still fails. To establish a claim under 42 U.S.C. § 1983, a civil rights statute that

often relies on 28 U.S.C. § 1343 to establish jurisdiction, a plaintiff must establish that (1) the

actor deprived another of rights, privileges or immunities secured by the Constitution and laws of

the United States (2) while acting “under color of state law.” Barnett v. Hall, Estill, Hardwick,

Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1232, 1235 (10th Cir. 2020). Plaintiff’s civil

rights claim fails on both elements. Plaintiff does not allege that he was deprived of his rights or

privileges, and he also does not properly allege that Defendants were acting under the color of

state law.

                1.      Colorado’s Mask Policy Is Constitutional

        Colorado’s mask policy issued during a public health crisis does not violate the

Constitution. “The latitude of officials ‘must be especially broad’ when acting ‘in areas fraught

with medical and scientific uncertainties’” such as the current pandemic. See Carmichael v. Ige,

No. CV 20-00273 JAO-WRP, 2020 WL 3630738, at *5 (D. Haw. July 2, 2020); see also

Jacobson v. Massachusetts, 197 U.S. 11, 25, 37–39 (1905) (deferring to state public health

experts and concluding that mandatory smallpox vaccinations are constitutional). According to

settled principles, the police power of a state must be held to embrace, at least, reasonable



                                                   6
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 8 of 16




regulations to protect the public health and the public safety. See Jacobson, 197 U.S. at 37–39.

Constitutional rights “[do] not include liberty to expose the community . . . to communicable

disease or . . . to ill health or death.” Prince v. Massachusetts, 321 U.S. 158, 166–67 (1944); see

also Legacy Church, Inc. v. Kunkel, 455 F. Supp. 3d 1100, 1146 (D.N.M. 2020).

       The Chief Justice of the United States recently addressed emergency restrictions due to

the COVID-19 pandemic in a concurrence denying a church’s request to hold larger gatherings:

       The precise question of when restrictions on particular social activities should be
       lifted during the pandemic is a dynamic and fact-intensive matter subject to
       reasonable disagreement. Our Constitution principally entrusts “[t]he safety and
       the health of the people” to the politically accountable officials of the States “to
       guard and protect.” Jacobson v. Massachusetts, 197 U.S. 11, 38, 25 S.Ct. 358, 49
       L.Ed. 643 (1905). When those officials “undertake[] to act in areas fraught with
       medical and scientific uncertainties,” their latitude “must be especially broad.”
       Marshall v. United States, 414 U.S. 417, 427, 94 S.Ct. 700, 38 L.Ed.2d 618
       (1974). Where those broad limits are not exceeded, they should not be subject to
       second-guessing by an “unelected federal judiciary,” which lacks the background,
       competence, and expertise to assess public health and is not accountable to the
       people. See Garcia v. San Antonio Metropolitan Transit Authority, 469 U.S. 528,
       545, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985).

South Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613–64 (2020) (Roberts,

C.J., concurring).

       Courts around the country have consistently applied Johnson v. Massachusetts to uphold

orders designed to curb the spread of the COVID-19 pandemic. See, e.g., League of Indep.

Fitness Facilities & Trainers, Inc. v. Whitmer, 814 F. App’x 125, 130 (6th Cir. 2020) (permitting

Michigan’s COVID-19 executive order to remain in force); Elim Romanian Pentecostal Church

v. Pritzker, No. 20-1811, 2020 WL 2517093, at *1 (7th Cir. May 16, 2020) (permitting Illinois’

COVID-19 order to remain in force); McGhee v. City of Flagstaff, No. CV-20-08081-PCT-GMS,

2020 WL 2308479, at *3–6 (D. Ariz. May 8, 2020) (denying preliminary injunction to enjoin



                                                 7
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 9 of 16




Arizona’s COVID-19 order); Givens v. Newsom, No. 2:20-cv-00852-JAM-CKD, 459

F. Supp. 3d 1302, 1317 (E.D. Cal. May 8, 2020) (denying temporary restraining order that

targeted California’s COVID-19 order). Accordingly, Colorado’s mask-wearing policy does not

violate Plaintiff’s civil rights in light of the ongoing and deadly pandemic.

                2.      Plaintiff Does Not Allege That Defendants Were Acting Under the Color
                        of State Law

        Plaintiff also does not satisfy the second prong of a civil rights claim—i.e., that

Defendants were acting under the color of state law. See Brentwood Acad. v. Tenn. Secondary

Sch. Athletic Ass’n, 531 U.S. 288, 296 (2001) (explaining that a private actor is acting “under the

color of state law” only if it is a “willful participant in joint activity with the State or its agents,”

the private actor is controlled by an “agency of the state,” the private actor “has been delegated a

public function by the State,” or the government is “entwined in [the private actor’s]

management or control”); see also (Order to Show Cause [ECF No. 18] 6).

        “[Section 1343] was not intended to have the effect of taking into federal control the

protection of private rights against invasion by private individuals.” Monks v. Hetherington, 430

F. Supp. 491, 493 (W.D. Okla. 1977); see also Langmade v. City & Cty. of Denver, No. 07-CV-

02287 BNB, 2008 WL 123915, at *2 (D. Colo. Jan. 10, 2008) (“[I]f the shelter is a private entity,

the shelter and its employees may not be sued in a civil rights action because they are not acting

under color of state law.”), aff’d sub nom. Langmade v. Denver Police Dep’t, 276 F. App’x 852

(10th Cir. 2008). The Amended Complaint provides no facts to suggest that Defendants acted

under the color of state law and, further, Plaintiff’s response to the Order to Show Cause

provides no further insight. (See ECF No. 20.)




                                                    8
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 10 of 16




        Because Plaintiff fails to properly plead either prong of a constitutional claim for civil

 rights, this Court should dismiss the Amended Complaint.

 III.   PLAINTIFF’S TWO RANDOM STATEMENTS ABOUT THE ADA DO NOT
        ASSERT A DISABILITY CLAIM THAT THE COURT SHOULD CONSIDER

        Plaintiff’s Amended Complaint makes two random assertions that he is protected by the

 ADA, but that does not plausibly state an ADA claim. Although there is a “general rule that

 pro se pleadings must be construed liberally,” this rule “has limits and the court cannot take on

 the responsibility of serving as the litigant’s attorney in constructing arguments and searching the

 record.” See Vreeland v. Raemisch, No. 18-CV-02685-GPG, 2019 WL 8128734, at *4 (D. Colo.

 Mar. 15, 2019) (quotation marks omitted), aff’d, 777 F. App’x 281 (10th Cir. 2019). Plaintiff has

 not pled any plausible facts to support an ADA claim, so the Court should not construe Plaintiff

 as pursuing a claim under that statute.

        To state a claim under the ADA, a plaintiff must plausibly plead that he is covered by the

 ADA and that he suffered an adverse employment action, the defendant failed to accommodate

 his disability, or he was retaliated against. See Delaney v. Lowe’s Home Centers, LLC, No. 19-

 CV-02481-NYW, 2020 WL 6743783, at *6–9 (D. Colo. Nov. 17, 2020). 3 Plaintiff does not

 reasonably assert the necessary allegations for the Court to consider an ADA claim. The


        3
           To establish an ADA employment-discrimination claim, a plaintiff must establish that
 (1) he is disabled, (2) qualified to perform his essential job functions with or without
 accommodation, and (3) was terminated (or demoted) because of his disability. Delaney, 2020
 WL 6743783, at *6. A plaintiff states a failure-to-accommodate claim if he shows that “the
 employer discriminated against the employee by not satisfying an affirmative, ADA-created duty
 to provide reasonable accommodations” once the employer had notice of those accommodations.
 Id. at *8. To establish a prima facie case of ADA retaliation, a plaintiff must establish that (1) he
 engaged in opposition to discrimination or sought an accommodation, (2) he suffered a
 materially adverse employment action, and (3) he suffered that adverse action because of his
 protected activity. Id. at *9.


                                                  9
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 11 of 16




 Amended Complaint merely states that Plaintiff told two individuals at the terminal that he did

 not have to wear a mask because of a disability, “which I am not required to disclose under ADA

 and HIPAA.” (See Am. Compl. 7–8.)

 IV.    EVEN IF PLAINTIFF COULD SOMEHOW PURSUE AN ADA CLAIM AS
        MINIMALLY PLED, THAT CLAIM WOULD FAIL FOR MULTIPLE REASONS

                1.      Any ADA Claim Would Fail Because Plaintiff Has Not Administratively
                        Exhausted That Claim

        Even if Plaintiff somehow pled a cause of action under the ADA, Plaintiff failed to

 complete administrative exhaustion—which is fatal to the claim. The ADA requires a plaintiff to

 exhaust administrative remedies with the Equal Employment Opportunity Commission

 (“EEOC”) before filing suit. See Jones v. U.P.S., Inc., 502 F.3d 1176, 1183 (10th Cir. 2007);

 Kahler v. Walmart Inc., No. 18-CV-3162-WJM-KMT, 2020 WL 127974, at *2 (D. Colo. Jan. 10,

 2020). “[A] charge of discrimination submitted to the EEOC must contain general facts about the

 discrimination which gives rise to the legal claim, and a claim in federal court is limited by the

 scope of the administrative investigation that can reasonably be expected to follow the charge.”

 Kahler, 2020 WL 127974, at *2. “In the Tenth Circuit, exhaustion of administrative remedies is

 a jurisdictional prerequisite to suit.” Jones, 502 F.3d at 1183. Courts dismiss unexhausted ADA

 claims with prejudice because amendment would be futile. See Kahler, 2020 WL 127974, at *2.

 Plaintiff pleads no facts suggesting that he sought administrative exhaustion and, for that reason,

 any ADA claim should be dismissed with prejudice.

                2.      Any ADA Claim Would Fail Under Federal-Court Pleading Standards




                                                  10
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 12 of 16




        Furthermore, any ADA claim would fail under the well-establish pleading standards of

 Twombly and Iqbal. To determine whether an individual is protected by the ADA, courts

 typically engage in three inquiries:

        (1) determining whether the individual has an impairment or a record of
        impairment or is regarded as having such impairment; (2) identifying the
        activities the individual alleges to be affected by the impairment and determining
        whether they constitute “major life activities” under the ADA; and
        (3) determining whether the impairment substantially limits the major life
        activity.

 Selenke v. Med. Imaging of Colo., 248 F.3d 1249, 1256 (10th Cir. 2001).

        Plaintiff pleads nothing in support of any of these inquiries and merely makes an

 inconsistent, contradictory claim that he has a disability. The Amended Complaint repeatedly

 emphasizes that masks do not work, the pandemic is a “False Alarm,” and the Governor’s mask

 policy is illegal and unconstitutional. (See Am. Compl. 7–8.) Two random comments about a

 disability are inconsistent with the overwhelming substance of the complaint and do not

 plausibly assert that Plaintiff is protected by the ADA. See Allbrandt v. Bank of Am., N.A., No.

 14-CV-01977-CMA-KMT, 2015 WL 1186660, at *6 (D. Colo. Mar. 12, 2015) (“The court need

 not accept as true factual allegations that are contradicted by other factual allegations within the

 same pleading.”). Moreover, Plaintiff states nothing about an impairment, a record of

 impairment, or “major life activities” limited by an impairment.

                3.      Under Federal Regulations, an Employee With a Disability Who Poses a
                        Direct Threat to Other Employees Is Not Entitled to Accommodation

        Even if Plaintiff asserted an ADA claim, administratively exhausted the claim, plausibly

 stated that he qualifies for ADA protection, and plausibly alleged an ADA claim (he did none of

 these things), Plaintiff’s ADA claim still fails because an employee with a disability who poses a



                                                  11
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 13 of 16




 direct threat to other employees is not entitled to accommodation. See 42 U.S.C. § 12113(a)-(b);

 Borgialli v. Thunder Basin Coal Co., 235 F.3d 1284, 1290–91 (10th Cir. 2000) (“Under

 the ADA it is a defense to a charge of discrimination if an employee poses a direct threat to the

 health or safety of himself or others.”); 29 C.F.R. § 1630.2(r) (“Direct Threat means a significant

 risk of substantial harm to the health or safety of the individual or others that cannot be

 eliminated or reduced by reasonable accommodation. . . . In determining whether an individual

 would pose a direct threat, the factors to be considered include: (1) The duration of the risk;

 (2) The nature and severity of the potential harm; (3) The likelihood that the potential harm will

 occur; and (4) The imminence of the potential harm.”).

         “Masks are primarily intended to reduce the emission of virus-laden droplets (‘source

 control’), which is especially relevant for asymptomatic or presymptomatic infected wearers who

 feel well and may be unaware of their infectiousness to others, and who are estimated to account

 for more than 50% of transmissions.” Scientific Brief: Community Use of Cloth Masks to Control

 the Spread of SARS-CoV-2, Centers for Disease Control & Prevention (Nov. 10, 2020),

 https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html. Although

 masks “help reduce the inhalation of these droplets by the wearer,” the primary benefit is to

 those around the wearer. Id. Plaintiff appears to misunderstand this. His Amended Complaint

 argues that refusing to wear a mask is about “mak[ing] my own medical decisions” and that “[i]f

 masks work and [his coworker] is wearing a mask, then for me not to wear one should not

 matter.” (Am. Compl. 7–8.) But refusing to wear a mask during the COVID-19 pandemic risks

 the health and safety of other individuals.




                                                  12
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 14 of 16




        Plaintiff’s refusal to wear a mask—regardless of whether this refusal is based on an

 unfounded belief that the pandemic is a “sham” or because of an unnamed disability—poses a

 direct threat to coworkers. An unmasked employee working in a shipping facility poses a

 substantial risk of harm to the health and safety of other individuals, and this threat cannot be

 eliminated or reduced by a reasonable accommodation. Moreover, the most current medical

 knowledge and best available objective evidence is that mask wearing is the best way to reduce

 the spread of COVID-19. Accordingly, Plaintiff cannot sustain an ADA claim.

                                          CONCLUSION

        For all of the reasons stated above, Defendants respectfully request that the Court dismiss

 Plaintiffs’ Amended Complaint under Rule 12(b)(6) for failure to state a claim. Amendment

 would be futile because Plaintiff lacks standing and has not administratively exhausted any ADA

 claim, so this Court should dismiss the Amended Complaint with prejudice. See Mooring Capital

 Fund, LLC, 749 F.3d 1180, 1190–91 (10th Cir. 2014) (concluding that pro se parties should not

 be given leave to amend and dismissal should be with prejudice “where it is obvious that the

 plaintiff cannot prevail on the facts [he] has alleged and it would be futile to give [him] an

 opportunity to amend”).




                                                  13
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 15 of 16




 Dated: December 29, 2020.           Respectfully submitted,



                                     s/ Brian T. Ruocco
                                     Brian T. Ruocco
                                     Wheeler Trigg O’Donnell LLP
                                     370 Seventeenth Street, Suite 4500
                                     Denver, CO 80202
                                     Telephone: 303.244.1800
                                     Facsimile: 303.244.1879
                                     Email: ruocco@wtotrial.com

                                     Attorney for Defendants,
                                     FedEx Ground Package System, Inc., Robby
                                     Baier, Paul Burgeson and Ryan Pelkey




                                     14
Case 1:20-cv-02398-KLM Document 24 Filed 12/29/20 USDC Colorado Page 16 of 16




                          CERTIFICATE OF SERVICE (CM/ECF)

        I HEREBY CERTIFY that on December 29, 2020, I electronically filed the foregoing
 DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM with the
 Clerk of Court using the CM/ECF system, and sent a copy of such filing to the following
 addresses:

       Sal Celauro Jr.
       3590 S. Pennsylvania Street Apt 318
       Englewood, CO 80113

       Pro Se Plaintiff

                                             s/ Martha G. Caudillo
